     Case 2:20-cv-03890 Document 1 Filed 04/29/20 Page 1 of 12 Page ID #:1



 1   John W. Houghtaling, II, LA State Bar No. 25099 (pending admission pro hac vice)
     john@gmhatlaw.com
 2   Kevin R. Sloan, LA State Bar No. 34093 (pending admission pro hac vice)
 3   kevin@gmhatlaw.com
     Jennifer Perez, LA State Bar No. 38370 (pending admission pro hac vice)
 4   jennifer@gmhatlaw.com
 5   GAUTHIER MURPHY & HOUGHTALING LLC
     3500 North Hullen Street
 6   Metairie, Louisiana 70002
 7   Telephone: (504) 456-8600
     Facsimile: (504) 456-8624
 8
 9   Larry C. Russ, State Bar No. 082760
     lruss@raklaw.com
10   Nathan D. Meyer, State Bar No. 239850
11   nmeyer@raklaw.com
     Justin E. Maio, State Bar No. 304428
12   jmaio@raklaw.com
13   RUSS, AUGUST & KABAT
     12424 Wilshire Boulevard, 12th Floor
14   Los Angeles, California 90025
15   Telephone: 310-826-7474
     Facsimile: 310-826-6991
16
17   Attorneys for Plaintiffs, Simon Wiesenthal Center, Inc. and Moriah Films
18                        UNITED STATES DISTRICT COURT
19                      CENTRAL DESTRICT OF CALIFORNIA
20
      SIMON WIESENTHAL CENTER, INC.               CASE NO.
21    and MORIAH FILMS,
22                                                COMPLAINT FOR
                  Plaintiffs,
23                                                DECLARATORY RELIEF
            vs.
24
25    CHUBB GROUP OF INSURANCE
      COMPANIES/FEDERAL INSURANCE
26
      COMPANY and DOES 1-20,
27
                  Defendants.
28


                                COMPLAINT FOR DECLARATORY RELIEF
     Case 2:20-cv-03890 Document 1 Filed 04/29/20 Page 2 of 12 Page ID #:2



 1          Plaintiffs Simon Wiesenthal Center, Inc. and Moriah Films (collectively,
 2   “Plaintiffs”), bring this Complaint, alleging against Defendant Chubb Group of
 3   Insurance Companies/Federal Insurance Company (“Defendant”), as follows:
 4                                          PARTIES
 5          1.    At all relevant times, Simon Wiesenthal Center, Inc. is a domestic, non-
 6   profit corporation incorporated under the laws of the State of California with its
 7   principal place of business in the County of Los Angeles, with an address of 1399 S
 8   Roxbury Drive, Los Angeles, California 90035, and which is authorized to do
 9   business and is doing business in the State of California, County of Los Angeles.
10          2.    Moriah Films is the Jack and Pearl Resnick Film Division of the Simon
11   Wiesenthal Center and a named insured on the insurance policy that is the basis of
12   this suit.
13          3.    At all relevant times, Defendant is upon information and belief, a foreign
14   corporation incorporated under the laws of the State of Indiana, having a principal
15   place of business in Whitehouse Station, New Jersey, and it may be cited to appear
16   and answer herein by serving its registered agent for service of process; namely
17   Vivian Imperial, 818 West Seventh Street, Suite 930, Los Angeles, California 90017.
18          4.    Defendant is doing business in the County of Los Angeles, State of
19   California, subscribing to Policy Number 3519-19-79 ILL issued to the Plaintiffs for
20   the period of August 1, 2019, to August 1, 2020. Defendant is transacting in the
21   business of insurance in the state of California and the basis of this suit arises out of
22   such conduct.
23                              JURISDICTION AND VENUE
24          5.    This action is filed pursuant to the Federal Declaratory Judgment Act, 28
25   U.S.C. §2201, et seq. and 28 U.S.C. §1332(a)(1), as there is complete diversity of
26   citizenship between Plaintiffs and Defendant.
27          6.    The matter in controversy exceeds, exclusive of interest and costs, the
28   sum of Seventy-Five Thousand Dollars ($75,000). The amount in controversy in a

                                              -1-
                                COMPLAINT FOR DECLARATORY RELIEF
     Case 2:20-cv-03890 Document 1 Filed 04/29/20 Page 3 of 12 Page ID #:3



 1   declaratory judgement action is determined by the object of the litigation. The object
 2   of this declaratory judgment will determine whether Plaintiff’s business income and
 3   other covered policy losses, which total well over $75,000, are covered under
 4   Defendant’s policy.
 5         7.    This Court has subject matter jurisdiction because an actual case or
 6   controversy exists between the parties, as evidenced by the facts and circumstances
 7   described herein. Plaintiffs are, therefore, entitled to bring this action in this Court.
 8         8.    Venue is proper in this Judicial District under 28 U.S.C. §1391(b)(2)
 9   because a substantial part of the events or omissions giving rise to Plaintiff’s
10   declaratory judgment claims occurred in this Judicial District, and/or a substantial
11   part of property that is the subject of the action is situated here.
12                                FACTUAL BACKGROUND
13         9.    On or about August 1, 2019, Defendant entered into a contract of
14   insurance with the Plaintiffs, whereby Plaintiffs agreed to make payments to
15   Defendant in exchange for Defendant’s promise to indemnify the Plaintiffs for
16   losses, including but not limited to, business income losses at several properties
17   (hereinafter “Insured Properties”).
18         10. The Insured Properties include entities that comprise the Simon
19   Wiesenthal Center, including the Beit Hashoah Museum of Tolerance, Friends of
20   Simon Wiesenthal Center for Holocaust Studies, SWC Museum Corporation, and
21   Moriah Films.
22         11. The Simon Wiesenthal Center (“Center”) is a global human rights
23   organization researching the Holocaust and hate in both a historic and contemporary
24   context. The Center confronts anti-Semitism, hate and terrorism, promotes human
25   rights and dignity, stands with Israel, defends the safety of Jews worldwide, and
26   teaches the lessons of the Holocaust for future generations. With a constituency of
27   over 400,000 households in the United States, it is accredited as an NGO with
28   international organizations, including the United Nations, UNESCO, Organization of

                                                -2-
                                COMPLAINT FOR DECLARATORY RELIEF
     Case 2:20-cv-03890 Document 1 Filed 04/29/20 Page 4 of 12 Page ID #:4



 1   American States (OAS), the Latin American Parliament (PARLATINO), and the
 2   Council of Europe.
 3         12. The Center also has an acclaimed educational arm, The Museum of
 4   Tolerance, which is the only museum of its kind in the world. The Museum is home
 5   to the nation’s largest diversity training programs, with over 160,000 criminal justice
 6   professionals from 48 states and 75,000 California educators having trained with the
 7   Museums’ Tools for Tolerance program. The Museum has welcomed over 7 million
 8   visitors, including numerous American Presidents, Israeli Prime Ministers, Kings,
 9   and European and religious leaders, as well as 130,000 middle and high school
10   students every year.
11         13. Moriah Films, the two-time Academy Award winning film division of the
12   Simon Wiesenthal Center, was created to produce theatrical documentaries to
13   educate both national and international audiences, with a focus on contemporary
14   human rights, ethical issues, and the Jewish experience. It is also the repository of
15   the film and video archives of the Simon Wiesenthal Center, totaling millions of feet
16   of film and tens of thousands of hours of historic materials.
17         14. Moriah Films has produced 16 documentaries of the epic events that have
18   shaped modern Jewish history with narrators that include Elizabeth Taylor, Orson
19   Welles, Sir Ben Kingsley, Michael Douglas, Dustin Hoffman, Nicole Kidman,
20   Morgan Freeman, Sir Patrick Stewart, Kevin Costner, Christopher Waltz, Sandra
21   Bullock, and George Clooney. The newest feature, Never Stop Dreaming: The Life
22   and Legacy of Shimon Peres, which was acquired by Netflix and will premier
23   globally later this year, features interviews with Presidents Obama, Bush, and
24   Clinton, Former British Prime Minister Tony Blair, and Barbara Streisand.
25         15. The Insured Properties are covered under a policy issued by Defendant
26   with policy number 3519-19-79 ILL (hereinafter, “Policy”).
27         16. The Policy is currently in full effect, providing property, business
28   personal property, business income and extra expense, and additional coverages

                                              -3-
                               COMPLAINT FOR DECLARATORY RELIEF
     Case 2:20-cv-03890 Document 1 Filed 04/29/20 Page 5 of 12 Page ID #:5



 1   between the period of August 1, 2019, to August 1, 2020.
 2         17. Plaintiffs faithfully paid policy premiums to Defendant, specifically to
 3   provide additional coverages under a Business Income with Extra Expense form in
 4   the event of business closures by order of civil authority.
 5         18. Under the Policy, insurance is extended to apply to the actual loss of
 6   business income sustained and the actual, necessary and reasonable extra expenses
 7   incurred when access to the scheduled premises is specifically prohibited by order of
 8   civil authority as the direct result of a covered cause of loss to property within one
 9   mile of Plaintiffs’ scheduled premises. This additional coverage is identified as
10   coverage under “Civil Authority.”
11         19. The Policy is an all-risk policy, insofar as it provides that covered causes
12   of loss under the Policy means direct physical loss or damage unless the loss is
13   specifically excluded or limited in the policy.
14         20. Based on information and belief, Defendant accepted the policy
15   premiums with no intention of providing any coverage under the Business Income
16   with Extra Expense part of the Policy or the Civil Authority extension due to a loss
17   and shutdown from a global pandemic.
18         21. While some rogue media outlets have called the 2019-2020 coronavirus
19   (referred to as “coronavirus” or “COVID-19”) an exaggerated mass hysteria that will
20   unlikely create significant physical damage, the scientific community, and those
21   personally affected by the virus, recognize the coronavirus as a global pandemic
22   causing real physical loss and damage.
23         22. The global pandemic is exacerbated by the fact that the deadly virus
24   physically infects and stays on surfaces of objects or materials, “fomites,” for up to
25   twenty-eight days according to scientific research.
26         23. China, Italy, France, and Spain have implemented the cleaning and
27   fumigating of public areas prior to allowing them to re-open publicly due to the
28   intrusion of microbials.

                                              -4-
                                COMPLAINT FOR DECLARATORY RELIEF
     Case 2:20-cv-03890 Document 1 Filed 04/29/20 Page 6 of 12 Page ID #:6



 1         24. The coronavirus creates a physical impact and loss on property as it alters
 2   surfaces, limiting or prohibiting the intended use of property and causing a
 3   dangerous property condition.
 4         25. On March 19, 2020, Mayor Eric Garcetti issued the Safer at Home
 5   Emergency Order (the “Order”) ceasing operations in Los Angeles County that
 6   require in-person attendance by workers at a workplace and prohibiting all public
 7   and private gatherings of any number of people occurring outside a residence except
 8   as allowed in the Order. Plaintiffs’ non-profit operations were not exempted in any
 9   way. This Order effectively shuttered all income producing arms of the Simon
10   Wiesenthal Center in Los Angeles.
11         26. As a result of the civil authority shutdown, Plaintiffs’ 2020 National
12   Tribute Dinner honoring George and Amal Clooney, 2020 Address by Secretary of
13   State Mike Pompeo at the Museum of Tolerance, all New York fundraising events,
14   and Museum of Tolerance Programs have been cancelled.
15         27. As a result of the civil authority shutdown, Plaintiffs’ screening and U.S.
16   premiers of Never Stop Dreaming: The Life and Legacy of Shimon Peres, Mobile
17   Museum of Tolerance Bus Launch, Spirit of Courage Fundraiser, Woman of Valor
18   Luncheon, and Spirit of Hope Fundraiser have been postponed.
19         28. As a further direct and proximate result of the Order, Plaintiffs’ have been
20   forced to close their businesses and furlough and/or lay off multiple employees due
21   to a prohibition of access to the Insured Properties.
22         29. The virus is physically impacting public and private property, and
23   physical spaces in cities around the world and the United States. Any effort by
24   Defendant to deny the reality that the virus causes physical loss and damage would
25   constitute a false and potentially fraudulent misrepresentation that could endanger
26   policyholders and the public.
27         30. The Order was given in part, because COVID-19 is physically causing
28   property loss or damage due to its tendency to attach to surfaces for prolonged

                                              -5-
                               COMPLAINT FOR DECLARATORY RELIEF
     Case 2:20-cv-03890 Document 1 Filed 04/29/20 Page 7 of 12 Page ID #:7



 1   periods of time. Cities across the country, including San Francisco and Napa in
 2   California, have also provided that the closures are in part due to the virus’
 3   propensity to attach to surfaces, which is a dangerous property condition that causes
 4   property loss or damage.
 5         31. On an April 22, 2020 shareholders call, Evan Greenberg, CEO of
 6   Defendant, indicated that the insurance industry would fight business interruption
 7   claims “tooth and nail,” by contesting that the virus caused direct physical loss to
 8   property and that the pandemic “will be an earnings event for Chubb.”
 9         32. For the purposes of determining physical loss or damage of property,
10   California and neighboring courts have found that coverage is triggered when there
11   is an alteration to the property, even if invisible to the naked eye or not structural,
12   that prevents the ordinary intended use of the property. See Oregon Shakespeare
13   Festival Ass’n v. Great Am. Ins. Co., No. 1:15-cv-01932-CL, 2016 WL 3267247, at
14   *5-6 (D. Or. June 7, 2016). See also MRI Healthcare Ctr. of Glendale, Inc. v. State
15   Farm Gen. Ins. Co., 187 Cal. App. 4th 76 (2010).
16         33. For example, bacterial contamination via E-Coli to a water well located
17   on a restaurant’s property has been held to constitute physical loss or damage to
18   property. See e.g. Cooper v. Travelers Indem. Co. of Illinois, 2002 WL 32775680
19   (N.D. Cal. 2002).
20         34. The word ‘physical’ has been defined by California courts as ‘having
21   material existence’ or ‘perceptible through the sense and subject to the laws of
22   nature.’ Ward General Ins. Services, Inc. v. Employers Fire Ins. Co., 114
23   Cal.App.4th 548 (2003).
24         35. The coronavirus, like a bacterium, clearly has a material existence and is
25   something that exists in nature that physically damages tangible property by
26   rendering it unusable as it adheres to surfaces creating a dangerous property
27   condition.
28         36. Insurance policies are not one size fits all. Some policies have clear

                                             -6-
                                COMPLAINT FOR DECLARATORY RELIEF
     Case 2:20-cv-03890 Document 1 Filed 04/29/20 Page 8 of 12 Page ID #:8



 1   exclusions for viral ‘pandemics,’ while others do not exclude pandemics and only
 2   include exclusionary language for ‘virus.’ On the other end, some policies do not
 3   contain any exclusion for virus or pandemic and even extend coverage for losses
 4   caused by a virus and/or pandemic.
 5           37. The Policy does not contain any virus or pandemic exclusion.
 6           38. Under information and belief, Defendant denies that the policy extends
 7   coverage for losses under the civil authority provisions due to its exclusion under a
 8   “pollutant” exclusion.
 9           39. The Policy defines a pollutant as “any solid, liquid, gaseous or thermal
10   irritant or contaminant, including smoke, vapor, soot, fibers, fumes, acids, alkalis,
11   chemicals, and waste. Waste includes materials to be recycled, reconditioned or
12   reclaimed.” The definition does not include the word virus.
13           40. In order for an exclusionary clause to effectively exclude coverage, it
14   must be conspicuous, plain, and clear. See e.g. MacKinnon v. Truck Ins. Exchange,
15   73 P.3d 1205, 1213 (2003). This rule applies with particular force when the coverage
16   portion of an insurance policy would lead an insured to reasonably expect coverage
17   for the claim purportedly excluded. Id.
18           41. The insurer bears the burden of establishing the claim comes within an
19   exclusion. Id. To prevail, the insurer must establish its interpretation of the policy is
20   the only reasonable one. Id. at 1218. Even if the insurer’s interpretation is
21   reasonable, the court must interpret the policy in the insured’s favor if any other
22   reasonable interpretation would permit coverage for the claim. Id.
23           42. Defendant did not specifically exclude losses from a virus, let alone a
24   global viral pandemic and no reasonable insured in the non-profit human rights
25   industry, let alone any other industry, would reasonably expect that any exclusions,
26   let alone a ‘pollutants’ exclusion, in Defendant’s Policy would preclude coverage for
27   same.
28           43. In reading the definition of pollutant, neither virus nor pandemic would

                                               -7-
                               COMPLAINT FOR DECLARATORY RELIEF
     Case 2:20-cv-03890 Document 1 Filed 04/29/20 Page 9 of 12 Page ID #:9



 1   be naturally included in such a grouping and the purpose of the exclusion clearly
 2   relates to industrial causes.
 3         44. Any ambiguous terms within the Policy are nonetheless resolved in favor
 4   of the insureds, consistent with the insureds’ reasonable expectations. Safeco Ins. Co.
 5   v. Robert S., 28 P.3d 889 (2001).
 6         45. The insurance industry is well aware of and utilizes both “virus” and
 7   “pandemic” exclusions. For example, the Liberty Mutual Fire Insurance Company
 8   policy in question in Meyer Natural Foods, LLC v. Liberty Mutual Fire Insurance
 9   Company, provided an exclusion for “the actual or suspected presence or threat of
10   any virus, organism or like substance that is capable of inducing disease, illness,
11   physical distress or death, whether infectious or otherwise, including but not limited
12   to any epidemic, pandemic, influenza, plague, SARS, or Avian Flu.” (emphasis
13   added) (See 218 F. Supp. 3d 1034 (D. Neb. 2016)).
14         46. At the time Defendant produced the Policy, Defendant knew that they
15   could have clearly and unambiguously included exclusions for pandemics or virus,
16   although Plaintiffs contest that even a generic ‘virus’ exclusion (as opposed to
17   pandemic) would have clearly and unambiguously excluded coverage for physical
18   loss or damage due to a global pandemic.
19         47. On information and belief, Defendant chose not to include a specific
20   exclusion for pandemic or virus, it was not an accident or the result of negligent
21   drafting, because they knew a policyholder would not equate a virus or pandemic to
22   a pollutant. Defendant would then be able to expand the exclusionary provision
23   beyond the reasonable non-profit human rights insureds’ expectations in the event of
24   extreme losses such as a global pandemic, all while collecting premiums.
25         48. Plaintiffs, as insureds in the non-profit, human rights industry, did not
26   reasonably expect that any exclusion in their Policy would prevent coverage from
27   physical loss or damage caused by a global pandemic that results in suspension of
28   their entire businesses and threatens their very existence.

                                              -8-
                                COMPLAINT FOR DECLARATORY RELIEF
     Case 2:20-cv-03890 Document 1 Filed 04/29/20 Page 10 of 12 Page ID #:10



 1          49. A declaratory judgment determining that coverage is provided under the
 2    Policy will prevent the Plaintiffs from being left without vital coverage acquired to
 3    ensure the survival of their organizations due to the shutdown caused by the civil
 4    authorities’ response and from the physical loss or damage caused by the
 5    coronavirus. As a result of the Order, Plaintiffs have incurred, and will continue to
 6    incur, even upon an eventual re-opening, a substantial loss of business income and
 7    additional expenses covered under the Policy.
 8                                FIRST CAUSE OF ACTION
 9                                 DECLARATORY RELIEF
10                                  (Against All Defendants)
11            50. Plaintiffs re-allege and incorporate by reference into this cause of action
12    each and every allegation set forth in each and every paragraph of this Complaint.
13            51. Under Federal Declaratory Judgment Act, 28 U.S.C. §2201, et seq., the
14    court may declare rights, status, and other legal relations whether or not further relief
15    is or could be claimed.
16            52. An actual controversy has arisen between Plaintiffs and Defendant as to
17    the rights, duties, responsibilities and obligations of the parties in that Plaintiffs
18    contend and, on information and belief, that Defendant disputes and denies, that: (1)
19    the Order by Mayor Eric Garcetti, in his official capacity, constitutes a prohibition of
20    access to Plaintiffs’ Insured Premises under the Policy’s civil authority coverage; (2)
21    the Order triggers coverage because the Policy does not include an exclusion for a
22    virus or global pandemic; (3) the Policy provides coverage to Plaintiffs for any
23    current and future civil authority closures of Insured Premises due to physical loss or
24    damage from the coronavirus under the Civil Authority coverage parameters; and (4)
25    the Policy provides business income coverage in the event that coronavirus has
26    caused a loss or damage at the Insured Premises or immediate area of the Insured
27    Premises. Resolution of the duties, responsibilities and obligation of the parties is
28    necessary as no adequate remedy at law exists and a declaration of the Court is
                                               -9-
                                COMPLAINT FOR DECLARATORY RELIEF
     Case 2:20-cv-03890 Document 1 Filed 04/29/20 Page 11 of 12 Page ID #:11



 1    needed to resolve the dispute and controversy.

 2            53. Plaintiffs seek a Declaratory Judgment to determine whether the Order

 3    constitutes a prohibition of access to Plaintiffs’ Insured Premises by a Civil

 4    Authority as defined in the Policy.

 5            54. Plaintiffs further seek a Declaratory Judgment to affirm that the Order

 6    triggers coverage because the policy does not include an exclusion for a virus or

 7    global pandemic.

 8            55. Plaintiffs further seek a Declaratory Judgment to affirm that the Policy

 9    provides coverage to Plaintiffs for any current and future civil authority closures of

10    Plaintiffs’ Insured Premises due to physical loss or damage from the coronavirus and

11    the Policy provides business income coverage in the event that coronavirus has

12    caused a loss or damage at the Insured Premises.

13            56. Plaintiffs do not seek any determination of whether the coronavirus is

14    physically in the Insured Premises, amount of damages, or any other remedy other

15    than declaratory relief.

16                                  PRAYER FOR RELIEF

17          Wherefore, Plaintiffs herein, Simon Wiesenthal Center and Moriah Films,

18    prays as follows:

19              1. For a declaration that the Order by Mayor Eric Garcetti constitutes a

20                 prohibition of access to Plaintiffs’ Insured Premises;

21              2. For a declaration that the prohibition of access by a Civil Authority is

22                 specifically prohibited access as defined in the Policy;

23              3. For a declaration that the Order triggers coverage because the Policy

24                 does not include an exclusion for a virus or global pandemic;

25              4. For a declaration that the Policy provides coverage to Plaintiffs for any

26                 current and future civil authority closures of its Insured Premises due to

27                 physical loss or damage from the coronavirus under the Civil Authority

28                 coverage parameters and the Policy provides business income coverage

                                              - 10 -
                                 COMPLAINT FOR DECLARATORY RELIEF
     Case 2:20-cv-03890 Document 1 Filed 04/29/20 Page 12 of 12 Page ID #:12



 1                in the event that coronavirus has caused a loss or damage at the Insured

 2                Premises or immediate area of the Insured Premises.

 3             5. For such other relief as the Court may deem proper.

 4

 5    DATED: April 29, 2020                RUSS, AUGUST & KABAT
                                           Larry C. Russ
 6                                         Nathan D. Meyer
                                           Justin E. Maio
 7
 8
                                           By:       /s/ Nathan D. Meyer_____________
 9                                                   Nathan D. Meyer
10
                                                     Attorneys for Plaintiffs
                                                     The Simon Wiesenthal Center, Inc.
11                                                   and Moriah Films
12
13
14
15
16

17
18
19
20
21
22
23
24
25
26
27

28

                                            - 11 -
                              COMPLAINT FOR DECLARATORY RELIEF
